IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50782
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA ET AL.,

                                     Plaintiffs,

R.D. PLUNKETT; JAN C. PLUNKETT,

                                     Plaintiffs-Appellants,

versus

FALLS COUNTY ET AL.,

                                     Defendants,

LARRY PAMPLIN ET AL.,

                                     Defendants-Appellees.



                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-94-CV-85
                       - - - - - - - - - -
                          June 10, 1996

Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     R.D. Plunkett and Jan Plunkett appeal the district court's

partial dismissal of their action, brought under 42 U.S.C. § 1983

and RICO, 18 U.S.C. § 1961 et. seq., for failure to state a claim

and the court's grant of summary judgment in favor of the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50782
                                -2-

remaining defendant.   We have conducted a de novo review of the

record and affirm the partial dismissal for essentially the same

reasons set forth by the district court.   United States v. Falls

County, No. W-94-CA-085 (W.D. Tex. June 9, 1995).   We have

conducted a de novo review of the record and affirm the summary

judgment for essentially the same reasons set forth by the

district court.   United States v. Falls County, No. W-94-CA-085

(W.D. Tex. Sept. 25, 1995).

     AFFIRMED.